                Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 1 of 68




 1   WILLIAM D. CONNELL (SBN 089124)
 2
     bconnell@gcalaw.com
     ROBERT W. LUCKINBILL (SBN 131977)
 3   lucky@gcalaw.com
     GCA LAW PARTNERS LLP
 4   Attorneys for Plaintiff
     2570 W. El Camino Real, Suite 400
 5   Mountain View, CA 94040
     650-237-7224 [direct]
 6
     650-428-3901 [fax]
 7
     Attorneys for Plaintiff,
 8   ADVANCE LIFTS, INC.

 9

10

11                              UNITED STATES DISTRICT COURT FOR
                              THE NORTHERN DISTRICT OF CALIFORNIA
12

13   ADVANCE LIFTS, INC., an Illinois       )       No. 3:21-cv-4361
     corporation,                           )
14                   Plaintiff,             )       COMPLAINT FOR BREACH OF
                                            )       CONTRACT, FRAUD IN THE
15                                          )       INDUCEMENT AND DECLARATORY
             v.                             )       RELIEF
16                                          )
     ORACLE AMERICA, INC., a Delaware       )
17   corporation, FOLIO3 SOFTWARE, INC. )
      a California corporation, and BANC OF )       DEMAND FOR JURY TRIAL
18   AMERICA LEASING & CAPITAL, LLC, )
     a Delaware limited liability company,  )
19                                          )
                                            )
20
                          Defendants.       )

21

22

23           Plaintiff, ADVANCE LIFTS, INC. (“Advance Lifts”), for its claims against Defendants
24   ORACLE AMERICA, INC. (“Oracle”), FOLIO3 SOFTWARE, INC. (“Folio3”) and BANC OF
25   AMERICA LEASING LLC (“Banc of America”), alleges as follows:
26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                 -1-                                          -- 1 --
                  Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 2 of 68




 1                                             JURISDICTION

 2           1.       Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332 in that Plaintiff

 3   and Defendants, respectively, are citizens of different states and the amount in controversy,

 4   exclusive of interest and costs, exceeds the sum or value of Seventy-Five Thousand and 00/100

 5   Dollars ($75,000.00).

 6                              VENUE AND INTRADISTRICT ASSIGNMENT

 7           2.       Advance Lifts is informed and believes, and thereon alleges, that Defendants,

 8   Oracle, Folio3, and/or Banc of America reside and/or may be found in this District. Pursuant to

 9   28 U.S.C. § 1391(b)(1), venue is proper in this District. Further, Advance Lifts and Oracle have

10   agreed venue is proper in this Court pursuant to a written agreement that provides the parties

11   submit to the exclusive jurisdiction of, and venue in, the courts in San Francisco or Santa Clara

12   counties, in California.

13                                                 PARTIES

14           3.       Plaintiff, Advance Lifts, is a corporation organized under the laws of the State of

15   Illinois, with its principal place of business in Kane County, Illinois..

16           4.       Defendant, Oracle, is a corporation organized under the laws of the State of

17   Delaware. Advance Lifts is informed and believes, and thereon alleges, that Oracle’s principal

18   place of business is located in San Mateo County, California.

19           5.       Defendant, Folio3, is a corporation organized under the laws of the State of

20   California. Advance Lifts is informed and believes, and thereon alleges, that Folio3’s principal

21   place of business is located in San Mateo County, California.

22           6.       Defendant, Banc of America, is a limited liability company organized under the

23   laws of the State of Delaware. Advance Lifts is informed and believes, and thereon alleges, that

24   Banc of America’s principal place of business is located in San Francisco County, California,

25   and that none of Banc of America’s members and/or managers are citizens of the same state as

26   Advance Lifts.


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                      -2-                                              -- 2 --
                  Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 3 of 68




 1                                            NATURE OF THE ACTION

 2           7.    Advance Lifts manufactures and sells industrial lifts, platforms, turntables, container

 3   dumpers, and other related plant equipment. For approximately 20 years, until late 2019,

 4   Advance Lifts used a computer software system that integrated sales, manufacturing, and

 5   accounting to function as a single system. In or about late October 2019, Advance Lifts

 6   purchased software from Oracle to update its computer system and entered into agreements

 7   relating thereto with Oracle. On Oracle’s recommendation of Folio3 as its preferred

 8   implementation consultant for Oracle’s NetSuite software, Advance Lifts hired Folio3 to

 9   customize the software for Advance Lifts’ system. Oracle assigned its right to payment from

10   Advance Lifts to Banc of America. Unbeknownst to Advance Lifts, Oracle’s system was missing

11   a key component to fulfill Advance Lifts’ requirements. Despite this, Oracle’s representative

12   concealed this material fact from Advance Lifts. As set forth herein, Oracle and Folio3 breached

13   their agreements with Advance Lifts due to the wholesale failure of the software and

14   customizations to function. Accordingly, Advance Lifts terminated the agreement with Oracle.

15   Advance Lifts notified Banc of America that the agreement with Oracle terminated, and thus, no

16   further payments were due from Advance Lifts. Despite the clear breaches of contract, fraud and

17   termination, Oracle and Banc of America have refused to acknowledge the termination of the

18   agreements.

19                       STATEMENT OF FACTS COMMON TO ALL COUNTS

20   Advance Lifts’ Business and Software Needs

21           8.       Advance Lifts was founded in 1974 and is the leading dock lift manufacturer in

22   the United States.

23           9.       Advance Lifts manufactures approximately 900 standard product models,

24   including but not limited to dock lifts, mezzanine access lifts, scissors lift tables, industrial

25   turntables, tilters, upenders, container dumpers, work access lifts, and electrical lifts, each of

26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                       -3-                                               -- 3 --
                Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 4 of 68




 1   which can be accessorized in accordance with customer requirements (collectively, the

 2   “Products”).

 3           10.       Advance Lifts achieved its success through innovative product design, durability,

 4   quick deliveries, and superior service for its Products.

 5           11.       In addition to Advance Lifts’ standard product models, Advance Lifts also custom

 6   designs the Products for its clients.

 7           12.       In order to maintain its competitive advantage, Advance Lifts has used internal

 8   manufacturing and business processes and software customized for the purchase, installation,

 9   use, and servicing of the Products.

10           13.       For a period of approximately twenty (20) years prior to 2019, Advance Lifts had

11   utilized a software system which handled three separate functions, including (i) sales, (ii)

12   manufacturing; and (iii) accounting.

13           14.       The sales component of Advance Lifts’ software system was handled through a

14   Customer Relationship Management (“CRM”) system, used to track information about Advance

15   Lifts’ distributor network and sales performance.

16           15.       Advance Lifts’ CRM was known as the “Access” program, which was custom

17   written to Advance Lifts’ specifications, insofar as it configured Advance Lifts’ products with its

18   modifications and accessories and produces prices for Advance Lifts’ unique product

19   specifications.

20           16.       The manufacturing and accounting components of Advance Lifts’ software

21   system was handled through a Materials Requirement Planning (“MRP”) system, used to manage

22   the flow of all manufacturing resources through the production process and tracks all costs to

23   relay to Advance Lifts’ accounting system.

24           17.       The MRP is the heart of a manufacturing company, as it controls the accounting

25   in manufacturing, which is far more complicated than accounting for a service or retail business,

26   and produces all of the financial controls, reports, and statements relating thereto.


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                      -4-                                             -- 4 --
                 Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 5 of 68




 1             18.    Due to fluctuations in the price of raw materials used to manufacture the Products,

 2   Advance Lifts needed a MRP system to access current and future raw material pricing to

 3   promptly provide quotes to customers for all types of Products.

 4             19.    For approximately 20 years, Advance Lifts used a MRP system called “Fourth

 5   Shift.”

 6             20.     The Fourth Shift MRP could access market information and use programmed

 7   data to generate quotes and efficiently plan and schedule production of the Products.

 8             21.    In 2019, Advance Lifts decided to upgrade its CRM and MRP systems, as it

 9   sought to integrate all systems to streamline its quotation, business and manufacturing processes.

10   Oracle, Folio3 and Advance Lifts’ CRM/MRP Systems

11             22.    On October 4, 2019, Advance Lifts’ management team, consisting of Henry

12   Renken (President), Ev Latvys (Vice President of Engineering and Chief Operating Officer),

13   Michael Renken (Vice President of Sales), Sean Mays (Vice President of Production), and Al

14   Boris (Controller), met with Kevin Oppe, an Oracle sales representative, and Charles Thevenet, a

15   Folio3 principal who served as a preferred implementation consultant for Oracle’s NetSuite (the

16   “October 4 Meeting”).

17             23.    At the October 4 meeting, Advance Lifts’ management team presented Oppe and

18   Thevenet an overview of Advance Lifts’ business and desire to upgrade its current MRP system

19   to create a combined CRM and MRP quotation system that would work faster and more

20   efficiently than the Fourth Shift MRP.

21             24.    During the October 4 meeting, Oppe identified Oracle’s NetSuite software as a

22   solution to Advance Lifts’ needs. NetSuite is a cloud computing software that is used as a

23   platform for business systems. Advance Lifts advised Oracle and Folio3 that NetSuite and the

24   customizations of NetSuite had to contain the following key functions (the “Key Functions”):

25                    a.       Multiple cost buckets for tracking costs, including a bucket for future
                               costs;
26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                      -5-                                              -- 5 --
                Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 6 of 68




                      b.       A full array of all commonly available MRP functions, including capacity
 1                             planning, which Advance Lifts was not using at the time but planned to
 2
                               put into place with the new system;

 3                    c.       Faster operational speeds than what Advance Lifts’ 20 year old system
                               was providing;
 4
                      d.       Full CRM capabilities; and
 5
                      e.       Performance improvements in Advance Lifts’ quotation system, with no
 6
                               loss of accuracy.
 7
              25.     During the October 4 meeting, Oppe assured Advance Lifts that the NetSuite
 8
     software had modules that could be customized by Folio3 to meet Advance Lifts’ needs,
 9
     including all of the Key Functions.
10
              26.     On or about October 28, 2019, Oracle submitted a Subscription Services
11
     Agreement (“SSA”) for the NetSuite software to Advance Lifts. A true and accurate copy of the
12
     SSA is attached hereto as Exhibit 1.
13
              27.     On or about October 28, 2019, Folio3 submitted a Statement of Work (“SOW”) to
14
     Advance Lifts for the customization and implementation of the NetSuite software. A true and
15
     accurate copy of the SOW is attached hereto as Exhibit 2.
16
              28.     On or about October 28, 2019, Oppe, Thevenet and Henry Renken met to sign the
17
     SOW and SSA. At that meeting, Henry Renken inquired of Oppe: “This NetSuite will be an
18
     upgrade from my current MRP system, faster and better and more complete?” and Oppe replied,
19
     “Yes.”
20
              29.     At the time Oppe answered Henry Renken’s inquiry, Oppe knew or should have
21
     known Advance Lifts was relying on this assurance that the NetSuite software would perform the
22   Key Functions as a condition for Advance Lifts to agree to enter into the SSA and the SOW.
23            30.     Unbeknownst to Advance Lifts, in October 2019, Oracle did not offer an MRP
24   component to the NetSuite software. In fact, Oracle would not include an MRP component in the
25   NetSuite software until approximately one year thereafter.
26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                      -6-                                            -- 6 --
                Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 7 of 68




 1           31.      Oppe knew or should have known that the NetSuite software did not contain an

 2   MRP component in October 2019 when he met with Advance Lifts’ management team.

 3           32.      Oppe knew or should have known that without the MRP component, the NetSuite

 4   software could not be customized to perform the Key Functions as represented to Advance Lifts.

 5           33.      Oppe concealed his knowledge of the fact that NetSuite did not have an MRP

 6   component.

 7           34.      Based upon assurances from Oppe that the NetSuite software could integrate

 8   MRP to operate faster and better than the Fourth Shift MRP to perform the Key Functions,

 9   Advance Lifts signed the SSA and the SOW.

10           35.      On or about October 28, 2019, Oracle assigned its right to payment from Advance

11   Lifts to Banc of America (the “Assignment”). A true and accurate copy of the Assignment is

12   attached hereto as Exhibit 3.

13   Customization and Implementation of NetSuite

14           36.      Beginning in December 2019, Folio3 attempted to customize NetSuite pursuant to

15   the SOW.

16           37.       Folio3 worked on the customization even though the NetSuite system did not

17   have the necessary MRP component for the Key Functions.

18           38.      From December 2019 through November 2020, Folio3 continued to work on the

19   customization of the NetSuite system for Advance Lifts.

20           39.      Folio3 was never able to customize the NetSuite software to fully perform the

21   Key Functions.

22           40.      The NetSuite customizations took longer than anticipated because as problems

23   with the software would arise, Folio3 would attempt to fix the problems only to have the

24   problems reappear.

25           41.      The software problems included but were not limited to:
                      a.     MRP response times were extremely slow, and they grew even slower as
26                           more data was entered;

     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                    -7-                                            -- 7 --
                  Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 8 of 68




 1                    b.       Cost updates took two (2) days instead of one (1) hour, and there was a
 2
                               lack of multiple cost buckets; and

 3                    c.       The quotation system was unstable and generated numerous, random
                               errors.
 4

 5              42.   Advance Lifts personnel were called upon to oversee and devote extensive

 6   amounts of time with Folio3 to correct programming errors and correct NetSuite’s functionality

 7   problems. This extensive and costly diversion of the Advance Lift’s personnel was not originally

 8   contemplated at the execution of the SSA and SOW.

 9   NetSuite’s Failure to Perform Functions as Represented

10              43.   By December 2020, it became clear to Advance Lifts that NetSuite would never

11   be able to perform the Key Functions.

12              44.   Specifically, as customized by Folio3, NetSuite failed to perform as promised in

13   that it:
                      a.       Did not have multiple cost bucket capabilities, including but not limited to
14                             a cost bucket for future costs;
15
                      b.       Took two (2) days to update cost rolls and revaluations, instead of one (1)
16                             hour with Advance Lifts’ prior system;

17                    c.       Did not expeditiously perform item replacement in bills of material;

18                    d.       Did not automatically identify operators that modified bills of material;
19
                      e.       Took substantially longer to perform all common MRP tasks than
20                             Advance Lifts’ 20-year-old software; and,

21                    f.       Could not perform MRP tasks common within the industry.

22
                45.   The failure of NetSuite to perform the Key Functions was substantially related to
23
     the fact that NetSuite did not have an MRP component that could be integrated into the
24
     customizations performed by Folio3.
25
                46.   Folio3’s attempts to patch, repair, and/or fix the failed Key Functions were
26
     inadequate and the NetSuite software continued to fail to perform the Key Functions.

     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                        -8-                                                -- 8 --
                Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 9 of 68




 1   Notice of Breach to Oracle, Failure to Cure and Termination

 2           47.       On January 25, 2021, Henry Renken served a Notice of Breach of Contract and

 3   Notice of Deficiencies upon Roman Bukary, Oracle’s Vice President of NetSuite sales (the “First

 4   Notice of Breach”). A true and accurate copy of the First Notice of Breach is attached hereto as

 5   Exhibit 4. The First Notice of Breach outlined the deficiencies in NetSuite’s performance and

 6   gave Oracle 30 days to cure the deficiencies.

 7           48.      Oracle rejected the First Notice of Breach demanding that Advance Lifts issue a

 8   Notice of Breach to its General Counsel as set forth in 6.2 of the SSA.

 9           49.      Despite the rejection of the First Notice of Breach, Oracle communicated

10   electronically and telephonically with Advance Lifts’ personnel to attempt to patch, repair,

11   and/or fix the failed Key Functions.

12           50.      Oracle’s personnel were unable to patch, repair, and/or fix the failed Key

13   Functions.

14           51.      On March 1, 2021, Advance Lifts served a second notice of breach upon Oracle

15   which gave Oracle an additional 30 days to cure the deficiencies by patching, repairing, and/or

16   fixing the failed Key Functions (the “Second Notice of Breach”). A true and accurate copy of

17   the Second Notice of Breach is attached hereto as Exhibit 5.

18           52.      During the cure periods triggered by the First Notice of Breach and the Second

19   Notice of Breach, Oracle attempted to perform “fixes” for the deficiencies in the NetSuite

20   software, but Oracle did not fix the failed Key Functions.

21           53.      Therefore, on April 8, 2021, counsel for Advance Lifts served counsel for Oracle

22   with a Notice of Termination due to Oracle’s breach of the SSA. A true and accurate copy of the

23   Notice of Termination is attached hereto as Exhibit 6.

24           54.       Although Oracle has breached the SSA and failed to cure the breaches:
                      a.     Oracle refuses to acknowledge the termination of the SSA; and
25

26
                      b.       Banc of America refuses to acknowledge that, as a result of the
                               termination, it is no longer entitled to payment from Advance Lifts.

     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                     -9-                                            -- 9 --
               Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 10 of 68




 1   Notice of Termination to Banc of America

 2           55.      On April 8, 2021, counsel for Advance Lifts served Banc of America with a copy

 3   of the Notice of Termination to Oracle. A true and accurate copy of the correspondence to Banc

 4   of America is attached hereto as Exhibit 7.

 5           56.      Banc of America has refused to acknowledge the termination of the SSA.

 6           57.      Banc of America continues to demand payment from Advance Lifts pursuant to

 7   the assignment from Oracle, despite having been notified that Oracle is no longer entitled to

 8   payment pursuant to the SSA.

 9           58.      On May 19, 2021, Banc of America issued a written notice to Advance Lifts

10   asserting Advance Lifts was in default under the Assignment.

11           59.      Banc of America, as Oracle’s assignee, notified Advance Lifts it was exercising

12   its option to accelerate the entire balance due, pursuant to the Assignment between Oracle and

13   Banc of America, and has demanded payment of $351,816.15.

14                                            CAUSES OF ACTION

15                                             First Claim for Relief

16                                       Breach of Contract Against Oracle

17           60.      Advance Lifts realleges and incorporates by reference the allegations of

18   paragraphs 1 through 59, inclusive, above, as this paragraph 60 of this Claim for Relief, as

19   completely as if set forth in full herein.

20           61.      Advance Lifts performed each of its obligations under the SSA.

21           62.      Pursuant to the SSA, Oracle was to provide Advance Lifts with software that

22   would perform certain services with respect to the operations of Advance Lifts’ business.

23           63.      Oracle identified NetSuite as the software that would provide those services.

24           64.      The NetSuite software failed to perform those services, including the Key

25   Functions described in paragraph 24 above.

26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                       - 10 -                                         -- 10 --
               Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 11 of 68




 1           65.      Pursuant to the SSA, Advance Lifts provided Oracle with more than 60 days to

 2   cure the NetSuite software’s failure to perform the Key Functions.

 3           66.       Oracle did not cure NetSuite software’s failure to perform Key Functions within

 4   the cure period and, as a result thereof, Oracle is in breach of the SSA.

 5           67.      As a result of Oracle’s breach of the SSA, Advance Lifts terminated the SSA

 6   effective January 1, 2021.

 7           68.      As a direct and proximate result of Oracle’s breach of the SSA, Advance Lifts

 8   incurred damages in the sum of $278,000, including but not limited to the following:
                  a.       $87,000 in fees paid to Oracle;
 9

10
                      b.       $74,000 in fees paid to Folio3; and

11                    c.       $117,000 in compensation paid to Advance Lifts personnel (Vice
                               President of Manufacturing, and Vice President of Sales), who each spent
12                             in excess of 50% of their time addressing the deficiencies in NetSuite’s
                               software.
13

14           WHEREFORE, Plaintiff, Advance Lifts Inc., respectfully requests that this Court enter
15   a Judgment in its favor and against Defendant, Oracle America, Inc., as to the First Claim for
16   Relief of its Complaint, in an amount not less than $278,000, and for all other relief this Court
17   deems just and appropriate.
18                                            Second Claim for Relief
19                                   Fraud in the Inducement Against Oracle
20           69.      Advance Lifts realleges and incorporates by reference the allegations of
21   paragraphs 1 through 59 inclusive, above, as this paragraph 69 of this Claim for Relief, as
22   completely as if set forth in full herein.
23           70.      In September 2019, prior to the execution of the SSA, Oracle’s representative,
24   Oppe, and Folio3’s representative, Thevenet, represented to Advance Lift’s management team
25   that the NetSuite software would perform CRM and MRP faster than Advance Lifts’ existing
26   system.


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                       - 11 -                                       -- 11 --
               Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 12 of 68




 1           71.      Advance Lifts relied on these assurances in deciding to proceed with NetSuite and

 2   signing the SSA.

 3           72.      Oracle knew or should have known that Advance Lifts was relying on the

 4   assurances that NetSuite would perform CRM and MRP faster than Advance Lifts’ existing

 5   system.

 6           73.      At the time that the representations were made, Oracle’s representative knew or

 7   should have known that Oracle did not have an MRP system and so it would not be included in

 8   NetSuite.

 9           74.      On information and belief, Oracle’s representative deliberately concealed the fact

10   that NetSuite did not included a MRP system in order to induce Advance Lifts to enter into the

11   SSA.

12           75.      Advance Lifts relied to its detriment on Oracle’s representative’s false statement

13   of fact by entering into the SSA.

14           76.      Advance Lifts would not have entered into the SSA if it had known that NetSuite

15   did not include MRP software; specifically, Advance Lifts would have ended its negotiations

16   with Oracle and would have looked elsewhere for software that could perform MRP.

17           77.      Advance Lifts’ reliance on Oracle’s false statements was justified in that Advance

18   Lifts had no reason to doubt the truthfulness of the statements of Oracle’s representatives.

19           78.      Oracle’s inducing Advance Lift’s reliance on its concealment of a material fact

20   was the direct and proximate cause of Plaintiff's loss, which Plaintiff would not have sustained

21   but for Defendant's fraud.

22           79.      As a result of Oracle’s concealment of a material fact, Advance Lifts is entitled to

23   an award of damages in the sum of $278,000, including but not limited to the following:
                   a.     $87,000 in fees paid to Oracle;
24

25
                      b.       $74,000 in fees paid to Folio3; and

26                    c.       $117,000 in compensation paid to Advance Lifts personnel (Vice
                               President of Manufacturing, and Vice President of Sales), who each spent

     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                       - 12 -                                         -- 12 --
               Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 13 of 68




                               in excess of 50% of their time addressing the deficiencies in NetSuite’s
 1                             software.
 2           80.      Additionally, Plaintiff is entitled to punitive damages as a result of Oracle’s
 3   fraudulent conduct in an amount to be determined by a trier of fact.
 4            WHEREFORE, Plaintiff, Advance Lifts Inc., respectfully requests that this Court enter
 5   a Judgment in its favor and against Defendant, Oracle America, Inc., as to the Second Claim for
 6   Relief of its Complaint, in an amount not less than $278,000, and for all other relief this Court
 7   deems just and appropriate.
 8                                            Third Claim for Relief
 9                                       Breach of Contract Against Folio3
10           81.      Advance Lifts realleges and incorporates by reference the allegations of
11   paragraphs 1 through 59, inclusive, above, as this paragraph 81 of this Claim for Relief, as
12   completely as if set forth in full herein.
13           82.      Pursuant to the SOW, Folio3 was to provide Advance Lifts with customization of
14   the NetSuite software that conformed to the specifications of Advance Lifts.
15           83.      Between December 2019 and November 2020, Folio3 worked on the
16   customization of the NetSuite system, even though it did not have the necessary MRP
17   component for the Key Functions.
18           84.      As such, the purportedly customized NetSuite software failed to perform the Key
19   Functions described in paragraph 24 above.
20           85.      As a result thereof, Folio3 breached the SOW.
21           86.      As a direct and proximate result of Folio’s breach of the SOW, Advance Lifts
22   incurred damages in the sum of $278,000, including but not limited to the following:
23
                  a.       $87,000 in fees paid to Oracle;

24                    b.       $74,000 in fees paid to Folio3; and

25                    c.       $117,000 in compensation paid to Advance Lifts personnel (Vice
                               President of Manufacturing, and Vice President of Sales), who each spent
26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                       - 13 -                                       -- 13 --
                Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 14 of 68




                                in excess of 50% of their time addressing the deficiencies in NetSuite’s
 1                              software.
 2
              WHEREFORE, Plaintiff, Advance Lifts Inc., respectfully requests that this Court enter
 3
      a Judgment in its favor and against Defendant, Folio3 Software, Inc., as to the Third Claim for
 4
      Relief of its Complaint, in an amount not less than $278,000, and for all other relief this Court
 5
      deems just and appropriate.
 6
                                               Fourth Claim for Relief
 7
             Declaratory Judgment as to the Termination of the SSA, the Payment Assignment
 8
                       to Banc of America, and the Payment Obligations of Advance Lifts
 9
              87.      Advance Lifts realleges and incorporates by reference the allegations of
10
     paragraphs 1 through 59, inclusive, above, as this paragraph 87 of this Claim for Relief, as
11
     completely as if set forth in full herein.
12
              88.       As a result of the acts described in the preceding paragraphs, there exists a
13
     controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment
14
     that:
15
                       a.       The SSA was terminated by Advance Lifts; and
16
                       b.       As a result of the termination of the SSA, Banc of America is no longer
17                              entitled to payment from Advance Lifts.
18            89.      A judicial declaration is necessary and appropriate regarding the following:
19
                       a.       The termination of the SSA effective January 1, 2021;
20
                       b.       Advance Lifts is not obligated to pay service fees as of January 1, 2021
21                              due to the termination of the SSA; and

22                     c.       Banc of America’s right to payment from Advance Lifts terminated
                                concurrently with the termination of the SSA.
23
      ///
24
      ///
25
      ///
26


      Complaint for Breach of Contract, etc.
      Demand for Jury
                                                        - 14 -                                        -- 14 --
               Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 15 of 68




 1           WHEREFORE, Plaintiff, Advance Lifts Inc., respectfully requests that this Court enter

 2   a Judgment in its favor and against Defendant, Banc of America Leasing & Capital, LLC, as to

 3   the Fourth Claim for Relief of its Complaint, for a judicial declaration that (a) the termination of

 4   the SSA was effective January 1, 2021; (b) Advance Lifts is not obligated to pay service fees as

 5   of January 1, 2021 due to termination of the SSA; and (c) Banc of America’s right to payment

 6   from Advance Lifts terminated concurrently with the termination of the SSA, and for all other

 7   relief this Court deems just and appropriate.

 8

 9
                                              RELIEF REQUESTED
10

11           Plaintiff Advance Lifts prays that this Court enter judgment in its favor on each and every

12   one of its claims for relief set forth above and award it relief as against Defendants, and each of

13   them, including, but not limited to, the following:

14           A.       On the First Claim for Relief as against Oracle, a Judgment in Plaintiff’s favor

15   and against Defendant, Oracle America, Inc., in an amount not less than $278,000;

16           B.       On the Second Claim for Relief as against Oracle, a Judgment in Plaintiff’s favor

17   and against Defendant, Oracle America, Inc., in an amount not less than $278,000, as well as

18   punitive damages in an appropriate amount to be determined according to proof;

19           C.       On the Third Claim for Relief as against Folio3, a Judgment in Plaintiff’s favor

20   and against Defendant, Folio3 Software, Inc., in an amount not less than $278,000;

21           D.       On the Fourth Claim for Relief as against Banc of America, a Judgment in

22   Plaintiff’s favor and against Defendant, Banc of America Leasing & Capital, LLC, for a judicial

23   declaration that (a) the termination of the SSA was effective January 1, 2021; (b) Advance Lifts

24   is not obligated to pay service fees as of January 1, 2021 due to termination of the SSA; and (c)

25   Banc of America’s right to payment from Advance Lifts terminated concurrently with the

26   termination of the SSA;


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                     - 15 -                                          -- 15 --
               Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 16 of 68




 1           E.       For costs of suit herein; and

 2           F.       For such other and further relief as the Court deems just and proper.

 3

 4   DATED: June 8, 2021

 5

 6
                                                      WILLIAM D. CONNELL
                                                      ROBERT W. LUCKINBILL
 7                                                    GCA LAW PARTNERS LLP

 8                                                    By: /s/William D. Connell______
                                                             William D. Connell
 9
                                                      Attorneys for Plaintiff
10
                                                      ADVANCE LIFTS, INC.
11

12   William D. Connell, Calif. SBN 089124
     bconnell@gcalaw.com
13   Robert W. Luckinbill, Calif. SBN 131977
     lucky@gcalaw.com
14
     GCA LAW PARTNERS LLP
15   2570 W. El Camino Real, Suite 400
     Mountain View, CA 94040
16   650-237-7224 [direct]
     650-428-3901 [fax]
17
     Beverly A. Berneman [pro hac vice admission pending]
18   baberneman@gct.law
19
     David J. Ben-Dov [pro hac vice admission pending]
     djbendov@gct.law
20   GOLAN CHRISTIE TAGLIA LLP
     70 W. Madison, Suite 1500
21   Chicago, Illinois 60602
     (312) 263-2300 [tel.]
22   (312) 263-0639 [fax]
23
     Attorneys for Plaintiff,
24
     ADVANCE LIFS, INC.
25

26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                       - 16 -                                 -- 16 --
               Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 17 of 68




 1                                      DEMAND FOR TRIAL BY JURY

 2           Plaintiff Advance Lifts, Inc., hereby demands a trial by jury of all issues so triable.

 3

 4   DATED: June 8, 2021

 5
                                                    WILLIAM D. CONNELL
 6
                                                    ROBERT W. LUCKINBILL
                                                    GCA LAW PARTNERS LLP
 7
                                                    By: /s/William D. Connell______
 8                                                         William D. Connell
 9                                                  Attorneys for Plaintiff
                                                    ADVANCE LIFTS, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     Complaint for Breach of Contract, etc.
     Demand for Jury
                                                     - 17 -                                            -- 17 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 18 of 68




            EXHIBIT 1




                                                                 -- 18 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 19 of 68




                                                                 -- 19 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 20 of 68




                                                                 -- 20 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 21 of 68




                                                                 -- 21 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 22 of 68




                                                                 -- 22 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 23 of 68




                                                                 -- 23 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 24 of 68




                                                                 -- 24 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 25 of 68




                                                                 -- 25 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 26 of 68




                                                                 -- 26 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 27 of 68




                                                                 -- 27 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 28 of 68




            EXHIBIT 2




                                                                 -- 28 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 29 of 68




                                                                 -- 29 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 30 of 68




                                                                 -- 30 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 31 of 68




                                                                 -- 31 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 32 of 68




                                                                 -- 32 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 33 of 68




                                                                 -- 33 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 34 of 68




                                                                 -- 34 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 35 of 68




                                                                 -- 35 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 36 of 68




                                                                 -- 36 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 37 of 68




                                                                 -- 37 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 38 of 68




                                                                 -- 38 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 39 of 68




            EXHIBIT 3




                                                                 -- 39 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 40 of 68




                                                                 -- 40 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 41 of 68




                                                                 -- 41 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 42 of 68




                                                                 -- 42 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 43 of 68




                                                                 -- 43 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 44 of 68




                                                                 -- 44 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 45 of 68




                                                                 -- 45 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 46 of 68




                                                                 -- 46 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 47 of 68




                                                                 -- 47 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 48 of 68




                                                                 -- 48 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 49 of 68




                                                                 -- 49 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 50 of 68




            EXHIBIT 4




                                                                 -- 50 --
          Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 51 of 68




Roman Burkary                                                                    1/25/2021
VP Manufacturing Netsuite

Subject: Breach of contract & notice of deficiencies

Dear Roman,

Within the Subscription Services Agreement please refer to paragraphs 7.3 Termination for Cause and
9.1 Warranties, Disclaimers and Exclusive Remedies. Our letter of Jan 4, 2021 addressed to your Mr.
Levy should have served notice, however we will formally list the deficiencies below.

Explanation of our requirements:

In the September of 2019 we had an initial meeting to investigate the suitability of your Netsuite
product with our needs. You were represented by Kevin Oppe and Charles Thevenet of Folio 3 who is
your suggested third party development consultant. My team consisted of Henry Renken, President of
Advance Lifts, Inc. our VP of Sales, Michael Renken, our VP of Production, Sean Mays and our Controller,
Al Boris.

In this meeting I explained the nature of our business which was designing and building machinery for
material handling. There are more than 900 standard models, all of which can be customized and
accessorized to meet customer needs. The modifications can be so extensive as to render the base unit
almost unrecognizable. Also, about 10% to 15% of our business each year is totally original custom
design. There are photos on the wall of the conference room that we were in that I used to illustrate
these types of units.

My Controller went into great detail explaining the 6 cost buckets that we use to manage our business.

Our VP of Sales reiterated the fact that “cost type 5” the future cost of a product was essential to our
quotation process and used multiple times per day by several individuals within the company. He also
gave an explanation of our CRM functions and the complicated pricing and quotation system that would
have to be duplicated. Many subsequent meetings were held on all of these subjects prior to signing any
contracts.

On our telephone conference of 1/19/21 with you, Charles Thevenet did recall the discussion of the
need for multiple cost buckets in the initial meeting.

Prior to signing any contracts, I sat across the conference room table from Kevin Oppe and I asked him if
he was confident that this netsuite system would be an “upgrade” from our current system. Would it do
everything faster and better than our 20 year old Fourth Shift MRP system with the Access based CRM
and quotation system? He assured me that it would. I know that he conferred with Charles Thevenet
and he should have known what our requirements were after the many exploratory meetings that were
held before the contract signing. We were shocked to learn that you did not have an MRP system until
many months after the contract signing even though you knew it was core to our manufacturing
operations.

                                                       1

                                                                                                      -- 51 --
          Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 52 of 68




Deficiencies:

    1. Multiple cost buckets and a daily updated “future cost bucket”

Our letter of 11/30/20 spelled out many of the problems we encountered with your system. We
consider most of these errors and omissions in the design of the MRP portion of your system. When we
met with your ACS group telephonically in December we were told that multiple cost buckets were
impossible in your system and there was some argument that a “future cost bucket” was unnecessary
and unheard of. Please be advised that our management team has experience with 5 MRP systems that
all have multiple cost buckets. JD Edwards a sister Oracle Company to Netsuite sites their ability to
produce “future costs” on their website. You should point this out to your team. This must be corrected
since it is common practice in the industry and it was clearly pointed out by us as being critical before
any contracts were signed.

    2. Improved cost roll and revaluation speed and scriptable start times.

As mentioned in previous letters, with Fourth Shift we program the cost roll to begin each night at 22:00
and both the cost roll and revaluation for 6 cost buckets is completed in less than 1 hour. With Netsuite,
the cost roll must be manually started and takes 6 to 8 hours on one night and then the revaluation
must be manually started on a second night and takes 10 to 12 hours to complete. In total, your system
takes 16 to 20 hours to cost roll and revalue one cost bucket while the old system takes 1 hr. to do the
same job for 6 cost buckets. We have people work late on many nights and they all do not know how to
start the cost roll so the inability to script starting times is a major problem. None of the other 5 systems
our management team has experience with is anywhere near as slow as yours.

    3. Mass replacement in bills.

In last week’s telephone conference with you we pointed out that your system lacks a “mass
replacement” feature for bills of material. The example was exchanging a transformer in 200 bills of
material which took 30 minutes in Fourth Shift and 150 minutes in Netsuite. Our 20 year old system and
3 other systems that Sean Mays had experience with all had “mass replacement” as a standard feature.
This is an industry standard.

    4. Automatic identity of all operators who modify bills of material.

Whenever anyone modifies a bill of material in Fourth Shift the system automatically captures that
user’s identity. Your system requires individuals to choose to self- identify by using a reference field or
that information is lost. We consider this a serious omission in your system. It impedes our ability to
retrain individuals who create errors and your manual self-identity takes extra time and effort.
Automatic identification is common practice.

5. Slow query and response.

Nearly every operation with your program takes an average of 3 times longer than with our 20 year
software running on a 2012 HP computer in our storage room. Last fall I was in a telephonic conference

                                                      2

                                                                                                          -- 52 --
          Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 53 of 68




with your Mr. Andrew Gontarz and I asked him if part of the problem with spinning wheels and response
delays was attributable to the fact that Fourth Shift was an in house system while Netsuite was on the
Cloud. He emphatically answered that was not the case. He pointed out that in a prior position with
Epicor, he built the in house systems and loaded the software on these systems and he knew that their
operating speeds were slower than the modern cloud based system speeds. Last week, you Roman,
stated the opposite so there is disagreement within your group but it really does not matter since the
fact remains that your system is slower and clearly not an “upgrade”. Sean Mays had extensive
experience with JD Edwards and Sean did not experience the slowness with JD Edwards as he is
experiencing with Netsuite. We have a 2 gig speed fiber optic connection so that is not the problem.
Architecture of your software seems to be the root cause of many of these problems. The slow response
times will require us to hire additional personnel to complete the same workload as our old system
provides.

Remedies:

Per the paragraphs sited above, you may have 30 days to fix all these problems to our satisfaction. We
are not allowed any contingent liabilities. Paragraph 7.3 “Termination for Cause” provides our sole
remedy, if we are not satisfied with your “fixes”, as termination of contracts with Netsuite. We sincerely
believe we are wasting our time trying to put a square peg in a round hole. However, we do understand
that you can expend you resources for 30 days to try to satisfy us if you so choose. Please let us know if
this matter can be resolved now or do we have to wait 30 days.

Sincerely yours,

Henry Renken
President
Advance Lifts, Inc.




                                                    3

                                                                                                       -- 53 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 54 of 68




            EXHIBIT 5




                                                                 -- 54 --
          Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 55 of 68

       GOLAN CHRISTIE TAGLIA                                                 GOLAN CHRISTIE TAGLIA LLP
                                                                                    70 WEST MADISON STREET
                                                                                                     sutTE 1500
Writer's Direct Dial (312) 696-1221                                              cHtcAGo, tLLtNots   60602-4206
                                                                                         PHONE (312) 263-2300
                                                                                            FAX (312) 263-0939
                                                                                                      GCT, LAW




                                                                                  Beverly A. Berneman
                                                                                  baberneman@.gct.law


Delivered by Overnight Mail
First Class Mail
Email to iuan.walker@oracle.com

                                            March 1,2021

Oracle America, Inc.
500 Oracle Parkway
Redwood Shores, CA 94065
Attention: General Counsel
Attention: Juan D. Walker

                 Re       Advance Lifts Inc. v. Oracle Americao Inc.
                          Second Notice of Breach

Dear General Counsel and Mr. Walker:

This office represents Advance Lifts Inc. with respect to a Subscription Services Agreement
("SSA") dated October 28,2019. Please direct all future correspondence to the undersigned.

On January 25,2021, Advance Lifts served Roman Bukary, the Vice President of Manufacturing
Netsuite, with the enclosed letter citing numerous breaches of the SSA. This letter served as the
written specification of the breaches required by Section 7.3 of the SSA. Subsequent to the
service of this notice, Mr. Bukary requested and Advance Lifts permitted Oracle to attempt to cure
the numerous breaches identified in the January 25,2021 letter. Advance Lifts permitted Mr. Bukary
and Oracle to attempt to cure the breaches within 30 days beginning on January 25,2021. During that
30 day period, Oracle had 4l contacts with Advance Lifts. During that same period, Folio 3
(Netsuite's implementation partner) had 7 contacts with Advance Lifts. The 30 day period cure
period ended on February 26,2021. At no time did Oracle or Mr. Bukary object to the timing or
service ofthe January 25,2021 notice or request a different cure period.

On February 23,2021, Juan D. Walker, Senior Corporate Counsel of Oracle, served Advance Lifts
with a letter stating that the January 25,2021notice of breach was not an effective notice of breach
pursuant to Section 6.2 of the Subscription Services Agreement. Section 6.2 of the SSA only covers
notices of a "legal dispute". At no time has Mr. Bukary or Oracle dispute that breaches of the SSA
had occurred. In fact, Mr. Bukary treated the January 25,2021 letter as a proper notice and embarked
on attempts to cure the numerous breaches without a reservation of rights. Therefore, we believe that
the 30 day notice was served properly and it is disingenuous for Oracle to reject the January 25,2021
notice ofbreach.




                                                                                                         -- 55 --
                Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 56 of 68
          GoLAN I cHnrsrre       lreclrn
@
                                                                              Oracle General Counsel

                                                                                       March 1,2021
                                                                                             Page2


However, so that there is no misunderstanding and without waiving our position that the 30 day
notice ofbreach has already been served and accepted by Oracle, consider this letter an addditional
notice of a legal dispute pursuant to Section 6.2 with respect to the SSA and additional notice of
breach as required by Section 7.3 of the SSA. The enumeration of the breaches contained in the
January 25,2027 are adopted and incorporated in this additional notice. Advance Lifts provides this
additional notice in order to preserve the rights to which it is entitled as a result of breaches that
remain uncured.

Therefore, if the breaches identified in the January 25,2021 letter are not cured by April 1,2021,
Advance Lifts will terminate SSA pursuant to Section 7.3. Advance Lifts gives further notice
pursuant to Section 6.2 that it will seek such other and futher remedies including damages for breach
of warranty and damages for breach of the terms of the SSA.


                                              Very truly yours,
                                              GOLAN CHRISTIE TAGLIA LLP

                                              Beverly A. Berneman

                                              Beverly A. Bememan

BAB/al

Enclosure




{0013869r.DOC   4
                                                                                                  -- 56 --
          Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 57 of 68




Roman Burkary                                                                    1/25/2021
VP Manufacturing Netsuite

Subject: Breach of contract & notice of deficiencies

Dear Roman,

Within the Subscription Services Agreement please refer to paragraphs 7.3 Termination for Cause and
9.1 Warranties, Disclaimers and Exclusive Remedies. Our letter of Jan 4, 2021 addressed to your Mr.
Levy should have served notice, however we will formally list the deficiencies below.

Explanation of our requirements:

In the September of 2019 we had an initial meeting to investigate the suitability of your Netsuite
product with our needs. You were represented by Kevin Oppe and Charles Thevenet of Folio 3 who is
your suggested third party development consultant. My team consisted of Henry Renken, President of
Advance Lifts, Inc. our VP of Sales, Michael Renken, our VP of Production, Sean Mays and our Controller,
Al Boris.

In this meeting I explained the nature of our business which was designing and building machinery for
material handling. There are more than 900 standard models, all of which can be customized and
accessorized to meet customer needs. The modifications can be so extensive as to render the base unit
almost unrecognizable. Also, about 10% to 15% of our business each year is totally original custom
design. There are photos on the wall of the conference room that we were in that I used to illustrate
these types of units.

My Controller went into great detail explaining the 6 cost buckets that we use to manage our business.

Our VP of Sales reiterated the fact that “cost type 5” the future cost of a product was essential to our
quotation process and used multiple times per day by several individuals within the company. He also
gave an explanation of our CRM functions and the complicated pricing and quotation system that would
have to be duplicated. Many subsequent meetings were held on all of these subjects prior to signing any
contracts.

On our telephone conference of 1/19/21 with you, Charles Thevenet did recall the discussion of the
need for multiple cost buckets in the initial meeting.

Prior to signing any contracts, I sat across the conference room table from Kevin Oppe and I asked him if
he was confident that this netsuite system would be an “upgrade” from our current system. Would it do
everything faster and better than our 20 year old Fourth Shift MRP system with the Access based CRM
and quotation system? He assured me that it would. I know that he conferred with Charles Thevenet
and he should have known what our requirements were after the many exploratory meetings that were
held before the contract signing. We were shocked to learn that you did not have an MRP system until
many months after the contract signing even though you knew it was core to our manufacturing
operations.

                                                       1

                                                                                                      -- 57 --
          Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 58 of 68




Deficiencies:

    1. Multiple cost buckets and a daily updated “future cost bucket”

Our letter of 11/30/20 spelled out many of the problems we encountered with your system. We
consider most of these errors and omissions in the design of the MRP portion of your system. When we
met with your ACS group telephonically in December we were told that multiple cost buckets were
impossible in your system and there was some argument that a “future cost bucket” was unnecessary
and unheard of. Please be advised that our management team has experience with 5 MRP systems that
all have multiple cost buckets. JD Edwards a sister Oracle Company to Netsuite sites their ability to
produce “future costs” on their website. You should point this out to your team. This must be corrected
since it is common practice in the industry and it was clearly pointed out by us as being critical before
any contracts were signed.

    2. Improved cost roll and revaluation speed and scriptable start times.

As mentioned in previous letters, with Fourth Shift we program the cost roll to begin each night at 22:00
and both the cost roll and revaluation for 6 cost buckets is completed in less than 1 hour. With Netsuite,
the cost roll must be manually started and takes 6 to 8 hours on one night and then the revaluation
must be manually started on a second night and takes 10 to 12 hours to complete. In total, your system
takes 16 to 20 hours to cost roll and revalue one cost bucket while the old system takes 1 hr. to do the
same job for 6 cost buckets. We have people work late on many nights and they all do not know how to
start the cost roll so the inability to script starting times is a major problem. None of the other 5 systems
our management team has experience with is anywhere near as slow as yours.

    3. Mass replacement in bills.

In last week’s telephone conference with you we pointed out that your system lacks a “mass
replacement” feature for bills of material. The example was exchanging a transformer in 200 bills of
material which took 30 minutes in Fourth Shift and 150 minutes in Netsuite. Our 20 year old system and
3 other systems that Sean Mays had experience with all had “mass replacement” as a standard feature.
This is an industry standard.

    4. Automatic identity of all operators who modify bills of material.

Whenever anyone modifies a bill of material in Fourth Shift the system automatically captures that
user’s identity. Your system requires individuals to choose to self- identify by using a reference field or
that information is lost. We consider this a serious omission in your system. It impedes our ability to
retrain individuals who create errors and your manual self-identity takes extra time and effort.
Automatic identification is common practice.

5. Slow query and response.

Nearly every operation with your program takes an average of 3 times longer than with our 20 year
software running on a 2012 HP computer in our storage room. Last fall I was in a telephonic conference

                                                      2

                                                                                                          -- 58 --
          Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 59 of 68




with your Mr. Andrew Gontarz and I asked him if part of the problem with spinning wheels and response
delays was attributable to the fact that Fourth Shift was an in house system while Netsuite was on the
Cloud. He emphatically answered that was not the case. He pointed out that in a prior position with
Epicor, he built the in house systems and loaded the software on these systems and he knew that their
operating speeds were slower than the modern cloud based system speeds. Last week, you Roman,
stated the opposite so there is disagreement within your group but it really does not matter since the
fact remains that your system is slower and clearly not an “upgrade”. Sean Mays had extensive
experience with JD Edwards and Sean did not experience the slowness with JD Edwards as he is
experiencing with Netsuite. We have a 2 gig speed fiber optic connection so that is not the problem.
Architecture of your software seems to be the root cause of many of these problems. The slow response
times will require us to hire additional personnel to complete the same workload as our old system
provides.

Remedies:

Per the paragraphs sited above, you may have 30 days to fix all these problems to our satisfaction. We
are not allowed any contingent liabilities. Paragraph 7.3 “Termination for Cause” provides our sole
remedy, if we are not satisfied with your “fixes”, as termination of contracts with Netsuite. We sincerely
believe we are wasting our time trying to put a square peg in a round hole. However, we do understand
that you can expend you resources for 30 days to try to satisfy us if you so choose. Please let us know if
this matter can be resolved now or do we have to wait 30 days.

Sincerely yours,

Henry Renken
President
Advance Lifts, Inc.




                                                    3

                                                                                                       -- 59 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 60 of 68




            EXHIBIT 6




                                                                 -- 60 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 61 of 68




                                                                 -- 61 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 62 of 68




                                                                 -- 62 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 63 of 68




                                                                 -- 63 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 64 of 68




                                                                 -- 64 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 65 of 68




            EXHIBIT 7




                                                                 -- 65 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 66 of 68




                                                                 -- 66 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 67 of 68




                                                                 -- 67 --
Case 3:21-cv-04361-JCS Document 1 Filed 06/08/21 Page 68 of 68




                                                                 -- 68 --
